                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *

v.                                            *       CRIMINAL NO. RDB-19-0337

DARRYL ALBERT VARNUM                          *

                                              *

*      *       *       *      *       *       *       *      *       *       *       *      *
           ORDER REGARDING USE OF VIDEOCONFERENCING FOR SENTENCING

       In Accordance with Standing Order 2020-06, as extended by Amended Standing Order

2020-15, this Court finds that the Defendant Darryl Albert Varnum has consented to the use of

video teleconferencing to conduct his Sentencing in this case. Counsel for the Defendant has

filed the appropriate waiver pursuant to Rule 43(c)(1)(B) of the Federal Rules of Criminal

Procedure (ECF#51);

       Specifically, this Court finds that the proceeding to be held on Tuesday, July 7, 2020

cannot be further delayed without serious harm to the interests of justice for the specific reason

that the Defendant is immunocompromised and is on release and does not want to risk being

potentially endangered by the COVID-19 Coronavirus and the current Pandemic. He has

consented to proceed by way of video teleconference which is available to him so that he may

expedite his Sentencing and his transfer to the Bureau of Prisons to serve his sentence.

       ACCORDINGLY, IT IS HEREBY ORDERED this 2nd day of July 2020 that the

Sentencing WILL PROCEED BY VIDEO TELECONFERENCING.


                                                             /s/
                                                      Richard D. Bennett
                                                      United States District Judge
